DAUKSCH, Chief Judge,
dissenting:
I respectfully dissent. In my opinion the trial court erred in awarding a special equity in the marital residence to the wife. The court awarded “the husband’s interest in a jointly owned marital residence located . .., because the wife has established by clear and convincing evidence a special equity in and to the husband’s interest in said marital residence by reason of her contributions and services during their thirty-seven (37) year marriage.” To me this provision of the final judgment violates the rule laid out in Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980) and Duncan v. Duncan, 379 So.2d 949 (Fla.1980). Perhaps the award would have been properly made as lump-sum alimony but it was not denominated such and I cannot change the award from one to the other merely because the evidence might support it. But see Duncan.